DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: A magnetic sensor arrangement, comprising: “a magnetic sensor package located at least partially between the two opposing main surfaces and configured for sensing a magnetic field generated by the magnetic field generating structure; the magnetic field generating structure arranged at least partially within the accommodation hole, wherein the magnetic field generating structure comprises a rotatable shaft, being rotatable relative to the magnetic sensor package, and comprises two magnetic elements mounted on the shaft and having asymmetric magnetic properties with regard to a rotation angle, which is to be sensed, of the shaft, wherein the magnetic sensor package is placed between the two magnetic elements” in combination with all the limitations of claim 1.
Claims 2-9, 15-17, 20-23 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 9, prior art does not disclose or suggest: “a magnetic sensor package located at least partially between the two opposing main surfaces and configured for sensing a magnetic field generated by the magnetic field generating structure, wherein the magnetic sensor package extends into the accommodation hole, the magnetic field generating structure arranged at least partially within the accommodation hole, wherein the magnetic field generating structure comprises a rotatable shaft, being rotatable relative to the magnetic sensor package, and comprises two magnetic elements mounted on the shaft and having asymmetric magnetic properties with regard to a rotation angle, which is to be sensed, of the shaft, wherein the magnetic sensor package is placed between the two magnetic elements” in combination with all the limitations of claim 9.
Claims 10-14 are dependent on claim 9 and are therefore also allowed. 
Regarding claim 24, prior art does not disclose or suggest: A method of manufacturing a magnetic sensor arrangement, the method comprising: “arranging a magnetic sensor package at least partially between the two opposing main surfaces and configured for sensing a magnetic field generated by the magnetic field generating structure; arranging the magnetic field generating structure at least partially within the accommodation hole, wherein the magnetic field generating structure comprises a rotatable shaft, being rotatable relative to the magnetic sensor package, and comprises two magnetic elements mounted on the shaft and having asymmetric magnetic properties with regard to a rotation angle, which is to be sensed, of the shaft, wherein the magnetic sensor package is placed between the two magnetic elements” in combination with all the limitations of claim 24.
Regarding claim 25, prior art does not disclose or suggest: A method of manufacturing a magnetic sensor arrangement, the method comprising: “arranging the magnetic sensor package so that it extends into the accommodation hole; arranging the magnetic field generating structure at least partially within the accommodation hole, wherein the magnetic field generating structure comprises a rotatable shaft, being rotatable relative to the magnetic sensor package, and comprises two magnetic elements mounted on the shaft and having asymmetric magnetic properties with regard to a rotation angle, which is to be sensed, of the shaft, wherein the magnetic sensor package is placed between the two magnetic elements” in combination with all the limitations of claim 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868